Citation Nr: 0920201	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served honorably on active duty in the United 
States Army from January 1951 to January 1954 and received an 
undesirable discharge by reason of unfitness for a period of 
active duty in the United States Navy from March 1954 to 
April 1956.  The Veteran died in December 2000 and is 
survived by his spouse, who is the appellant in this matter.  

This case was most recently before the Board of Veterans' 
Appeals (Board), at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purpose of such remand was to 
permit the AMC to conduct specific evidentiary and procedural 
development and following the AMC's attempts to complete the 
requested actions, the case has been returned to the Board 
for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on her part.


REMAND

By its January 2005 remand, the Board directed the RO/AMC to 
conduct certain development actions, and while much of the 
needed development was undertaken per the Board's request, 
some actions were not and remand is required for corrective 
measures.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) 
(remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order).

In the first indented paragraph, the Board requested that the 
AMC ensure that all notification and development actions 
required by 38 U.S.C.A. § 5102, 5103, 5103A; and 38 C.F.R. 
§ 3.159 be fully satisfied, to include providing to the 
appellant written notification specific to her claim for 
service connection for the cause of the Veteran's death.  
Compliance therewith was in part attempted by the AMC's 
correspondence of January 2005, but she was mistakenly 
advised in that correspondence of only the requirements of a 
claim for service connection, as opposed to service 
connection for the cause of death.  Notice is taken as well 
that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, when adjudicating a claim for dependency and 
indemnity compensation, VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court therein 
concluded that, in general, section 5103(a) notice for a 
dependency and indemnity compensation case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
the veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim based on a 
condition not yet service connected.  The Board acknowledges 
that none of the notices provided to the appellant were 
sufficiently detailed as to comply with the requirements of 
Hupp, and remand is necessary to furnish the required notice.

Pursuant to the fourth indented paragraph of the Board's 
earlier remand, it is evident that the AMC attempted in 
January 2005 to obtain records involving the Veteran from the 
Social Security Administration (SSA), a Federal agency.  In 
or about March 2005, the AMC was advised by SSA that the 
requested records were not available.  Further efforts to 
obtain the records in question or a formal finding by the AMC 
as to their unavailability are not indicated by the record, 
in violation of 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159(c)(2), (e) (2008).  

Under indented paragraph five of the Board's January 2005 
remand, the AMC was directed to determine the character of 
the veteran's period of service from March 1954 to April 1956 
and this was not accomplished.  In the body of that remand, 
the Board referenced the RO's musings in the statement of the 
case of July 2004 as to the existence of a an administrative 
decision regarding the character of the Veteran's discharge 
for his second period of service, noting that it was no 
longer contained in the claims folder.  Given that the 
character of discharge of the second period of service is 
determinative of veteran status for that period, a 
prerequisite for the appellant's entitlement to dependency 
and indemnity compensation based on that period of service, 
the Board finds that remand is necessary for the AMC to 
prepare an administrative decision as to whether the nature 
of the Veteran's discharge from service from March 1954 to 
April 1956 represents a statutory or regulatory bar to 
entitlement to VA benefits based on that period.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully satisfied, 
including notice to the appellant of the 
information and evidence necessary to 
substantiate her claim for service 
connection for the cause of the veteran's 
death and that required under the holding 
in Hupp.  

2.  Obtain all pertinent records 
involving the Veteran from SSA.  Efforts 
to obtain these Federal records must 
continue until all records are located 
and associated with the claims folder or 
until VA determines in a written 



document, with written notice to the 
appellant, that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.  

3.  Prepare an administrative decision as 
to the issue of whether the Veteran's 
discharge from a period of service from 
March 1954 to April 1956 is a statutory 
or regulatory bar to entitlement of the 
appellant to VA benefits based on that 
period and associate same with the claims 
folder.  

4.  Lastly, readjudicate the appellant's 
claim for entitlement to service 
connection for the cause of the Veteran's 
death on the basis of all pertinent 
evidence and all governing legal 
criteria.  If the benefit sought on 
appeal continues to be denied, the 
appellant and her representative are to 
be furnished an appropriate supplemental 
statement of the case.  The appellant 
should then be afforded a reasonable 
period in which to reply.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary and procedural 



development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

